Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance is in response to the reply filed by Applicant on 5/20/2022 and amendments authorized by Applicant’s representative on 6/28/2022. Claims 2-9, 11, 13, 17-20 and 27 have been canceled. Claims 21-27 were added as New. Claims 1, 10, 12, 14-16 and 21-26 are pending. This Office Action is Non-Final.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jacob Rowher on 6/28/2022.
The application has been amended as follows: 

1.	(Currently Amended)  A method of secure remote troubleshooting of a private cloud from a public cloud via a computer network, the method comprising:  
receiving, from an operator of the private cloud, a first request for a first servicing connection with the public cloud, wherein the private cloud is configured to reject a second request for a second servicing connection sent from the public cloud to the private cloud;
querying, based at least in part on the first request, the operator of the private cloud for an access authorization indicating a computing service or a computing resource in the private cloud that is accessible from the public cloud via the first servicing connection; 
receiving, from the operator of the private cloud, a response that includes the access authorization;
establishing, based at least in part on the response that includes the access authorization, the first servicing connection between the private cloud and the public cloud; and
providing, via the first servicing connection, a command to be executed by the computing service or the computing resource in the private cloud, wherein the command enables the secure remote troubleshooting of the private cloud from the public cloud.

6.	(Canceled)  

10.	(Currently Amended)  A computing device in a private cloud interconnected to a public cloud via a computer network, the computing device comprising:  
a processor; and
a memory operatively coupled to the processor, the memory having instructions executable by the processor to cause the computing device to:
send [[a]] an outbound request for a first servicing connection with the public cloud, wherein:
the outbound request includes an access authorization indicating a computing service or a computing resource in the private cloud that is accessible from the public cloud via the first servicing connection; and
the private cloud is configured to reject an inbound request for a second servicing connection sent from the public cloud to the private cloud;
establish, based at least in part on the outbound request, the first servicing connection with the public cloud;
receive, from the public cloud, a command to be executed for secure remote troubleshooting of the computing service or the computing resource in the private cloud;
identify that the command is received via the first servicing connection with the public cloud; and
determine, based on the access authorization, that access to the computing service or the computing resource to which the command is directed is allowed from the public cloud via the first servicing connection. 


13.	(Canceled)  

15.	(Currently Amended)  The computing device of claim 14, wherein: 
the memory includes additional instructions that are executable by the processor to cause the computing device to retrieve, from a network storage in the private network, a list of access authorizations corresponding to the first servicing connection according to the identifier of the first servicing connection; and
to determine that access to the computing service or the computing resource to which the command is directed is allowed includes determining that the computing service or the computing resource is included in the list of access authorizations.

16.	(Currently Amended)  The computing device of claim 15, wherein: 
the computing service or the computing resource is a first computing service or a first computing resource hosted in the private cloud; 
the command is a first command directed to the first computing service or the first computing resource; and
the memory includes additional instructions that are executable by the processor to cause the computing device to:
determine that the first computing service or the first computing resource is offline in the private network; and
in response to determining that the first computing service or the first computing resource is offline, modify the list of access authorizations to allow access to a second computing service or a second computing resource hosted in the private cloud via the first servicing connection, the second computing service or the second computing resource being configured to recover the first computing service or the first computing resource.  

22. (Currently Amended) A method of secure remote troubleshooting of a private cloud from a public cloud via a computer network, the method comprising:  
sending, by an operator of the private cloud, [[a]] an outbound request for a first servicing connection with the public cloud, wherein:
the request includes an access authorization indicating a first computing service or resource in the private cloud that is accessible from the public cloud via the first servicing connection; and
the private cloud is configured to reject an inbound request for a second servicing connection sent from the public cloud to the private cloud;
establishing, based at least in part on the outbound request, the first servicing connection between the private cloud and the public cloud;
receiving, via the first servicing connection, a command directed to a second computing service or resource in the private cloud;
determining, based at least in part on the access authorization indicating the first computing service or resource in the private cloud that is accessible from the public cloud via the first servicing connection, that access to the second computing service or resource to which the command is directed is not allowed from the public cloud via the first servicing connection; and
in response to determining that access to the second computing service or resource to which the command is directed is not allowed from the public cloud via the first servicing connection, preventing the command from being executed in the private cloud, thereby avoiding unauthorized access to the second computing service or resource in the private cloud.

23.	(Currently Amended)  The method of claim 22, further comprising:
in response to determining that access to the second computing service or resource to which the command is directed is not allowed from the public cloud via the first servicing connection, terminating the first servicing connection; and
storing, at the private cloud, records indicating unauthorized access to the second computing service or resource.

24.	(Currently Amended)  The method of claim 22, further comprising inspecting a header of data for a header value indicating an identifier of the first servicing connection.

25.	(Currently Amended)  The method of claim 22, further comprising:
determining that the first computing service or resource is offline in the private network; and
in response to determining that the first computing service or resource is offline, modifying a list of access authorizations to allow access to a third computing service or resource via the first servicing connection, the third computing service or resource being configured to recover the first computing service or resource.  


27.	(Canceled)  



Allowable Subject Matter
Claims 1, 10, 12, 14-16 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 5/20/2022 and amendments authorized by Applicant’s representative on 6/28/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
	A final search was conducted by Examiner on 6/28/2022, and the closest prior art fails to disclose, teach or even suggest “receiving, from an operator of the private cloud, a first request for a first servicing connection with the public cloud, wherein the private cloud is configured to reject a second request for a second servicing connection sent from the public cloud to the private cloud; querying, based at least in part on the first request, the operator of the private cloud for an access authorization indicating a computing service or a computing resource in the private cloud that is accessible from the public cloud via the first servicing connection; receiving, from the operator of the private cloud, a response that includes the access authorization; establishing, based at least in part on the response that includes the access authorization, the first servicing connection between the private cloud and the public cloud.”  The closest prior art of Pednekar et al. (US 2020/0067878) in view of Koshal et al. (US 2020/0259795) and Barker et al. (US 2012/0216133) teach conventional methods of connections with private clouds.  However, the instant application, teaches the unconventional methods of focusing on private cloud maintenance.  Some conventional methods teach such services as updates to be initiated by systems outside of a system.  But the instant is specifically focusing on outbound requests for service from a private cloud.  This is advantageous for the private cloud to have remote troubleshooting at the request of the system.  As a result the claims are in condition for Allowance. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439